UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-0523 The Dreyfus Fund Incorporated (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/2009 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Fund Incorporated March 31, 2009 (Unaudited) Common Stocks99.2% Shares Value ($) Consumer Discretionary10.0% Carnival Darden Restaurants Family Dollar Stores Home Depot International Game Technology Kohl's 113,630 a Macy's News, Cl. A Omnicom Group Ross Stores SK Equity Fund, LP (Units) 1.28 c Time Warner Time Warner Cable, Cl. A Consumer Staples12.4% Cadbury, ADR Coca-Cola Enterprises Colgate-Palmolive CVS Caremark Energizer Holdings 157,140 a Kraft Foods, Cl. A Lorillard PepsiCo Philip Morris International Wal-Mart Stores Energy14.7% Anadarko Petroleum Chevron ENI, ADR Exxon Mobil Halliburton Hess Marathon Oil National Oilwell Varco 242,370 a Occidental Petroleum Williams Cos. XTO Energy Financial10.4% ACE Ameriprise Financial BlackRock Charles Schwab First Horizon National Franklin Resources 115,210 6,206,363 JPMorgan Chase & Co. 535,720 14,239,438 KeyCorp 601,470 4,733,569 MetLife 178,970 4,075,147 Northern Trust 101,240 6,056,177 Wells Fargo & Co. 542,190 7,720,786 Health Care14.3% Amgen 182,890 a 9,056,713 Baxter International 169,330 8,673,083 Biogen Idec 71,490 a 3,747,506 Cephalon 52,840 a 3,598,404 Covidien 162,365 5,397,013 Galen Partners II, LP (Units) 0.47 c 60,204 Gilead Sciences 74,730 a 3,461,494 Hospira 113,880 a 3,514,337 Life Technologies 160,750 a 5,221,160 McKesson 85,430 2,993,467 Medtronic 351,040 10,345,149 Owens & Minor 100,080 3,315,650 Pfizer 1,053,130 14,343,631 Schering-Plough 376,710 8,871,520 Vertex Pharmaceuticals 341,050 a 9,798,366 Wyeth 196,800 8,470,272 Industrial8.6% Dover 260,630 6,875,419 FedEx 156,480 6,961,795 Fluor 184,900 6,388,295 General Electric 473,390 4,785,973 KBR 275,535 3,805,138 L-3 Communications Holdings 94,000 6,373,200 Masco 378,084 2,639,026 Norfolk Southern 265,550 8,962,313 Parker Hannifin 173,700 5,902,325 Tyco International 409,215 8,004,245 Information Technology19.2% Apple 157,046 a 16,508,676 Broadcom, Cl. A 238,010 a 4,755,440 Cisco Systems 954,333 a 16,004,164 Google, Cl. A 40,853 a 14,219,295 Hewlett-Packard 452,600 14,510,356 Intel 812,264 12,224,573 International Business Machines 117,630 11,397,171 Microsoft 515,050 9,461,468 Oracle 595,568 10,761,914 QUALCOMM 304,996 11,867,394 Taiwan Semiconductor Manufacturing, ADR 799,790 7,158,120 Visa, Cl. A 125,030 6,951,668 Materials2.0% Freeport-McMoRan Copper & Gold 236,800 9,024,448 Mosaic 118,370 4,969,172 Telecommunication Services2.8% AT & T 563,700 14,205,240 Metropcs Communications 323,086 a 5,518,309 Utilities4.8% American Electric Power 381,580 9,638,711 Dominion Resources 226,420 7,016,756 Sempra Energy 239,230 11,061,995 Southern 208,540 6,385,495 Total Common Stocks (cost $851,065,756) Other Investment.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,622,000) 4,622,000 b Total Investments (cost $855,687,756) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. c Securities restricted as to public resale. Investment in restricted securities with aggregated market value assets of $138,464 representing 0.02% of net assets (see below). Acquisition Purchase Net Issuer Date Price ($) Assets (%) Valuation ($) Galen Partners II, LP (Units) 5/1/96-1/3/97 751,784 .01 127,987 per unit SK Equity Fund, LP (Units) 3/8/95-9/18/96 257,039 .01 60,999 per unit Average cost per unit. The valuation of these securities has been determined in good faith under the direction of the Board of Directors. At March 31, 2009, the aggregate cost of investment securities for income tax purposes was $855,687,756. Net unrealized depreciation on investments was $150,606,781 of which $37,161,620 related to appreciated investment securities and $187,768,401 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Level 2 - Other Level 1 -Quoted Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investment in Securities 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation) at period end. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Securities ($) Balance as of 12/31/2008 Realized gain (loss) 0 Change in unrealized appreciation 0 Net purchases (sales) 0 Transfers in and/or out of Level 3 0 Balance as of 3/31/2009 Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
